Citation Nr: 1218231	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946 and from April 1947 to January 1950.  He died in January 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Huntington, West Virginia.

In May 2011, the Board remanded this case for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The record shows that the Veteran died in January 2009 and that he was service connected for posttraumatic stress disorder (PTSD) during his lifetime.

Private medical records dated in January 2009 show that the Veteran was hospitalized for a decreased level of consciousness and a urinary tract infection (UTI).  He had been residing in a skilled nursing facility prior to this admission.  He became hypotensive during his hospitalization.  His discharge diagnoses were urinary tract infection, chronic obstructive pulmonary disease, hypertension, gastroesophageal reflux disease, and dementia.

A certificate of death shows that the Veteran died in January 2009 due to septicemia.  The underlying causes were listed as UTI, hypertension, and chronic obstructive pulmonary disease exacerbation.

The appellant avers that the Veteran's service-connected PTSD caused or aggravated his hypertension, which ultimately led to his death.

In May 2011, the Board remanded this case for a medical opinion on whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  Thereafter, a VA staff physician opined that hypertension was not caused by or a result of the Veteran's service-connected PTSD.  His rationale was that, while blood pressure may elevate in times of stress or anxiety, intermittent elevations in blood pressure are not treated and blood pressure will eventually return to the normal range.  The medical opinion is silent regarding whether hypertension was aggravated by PTSD.

It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Board finds that the medical conclusion that hypertension was not caused by PTSD lacks a clear rationale.  The relevance of intermittent elevations in blood pressure in the context of a confirmed diagnosis for hypertension and the question of causation by PTSD is unclear and unanswered.  Additionally, no opinion was provided on the matter of aggravation.
It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  The RO or the AMC should conduct a review of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide a medical opinion in conjunction with the development requested herein.

3.  Thereafter, the claims files should be returned to the physician who provided the September 2011 VA medical opinion.  The physician should be requested to prepare an addendum stating opinions as to (a) whether it is as least as likely as not that the Veteran's hypertension was caused by his service-connected PTSD, and (b) whether it is as least as likely as not that the Veteran's hypertension was aggravated (permanently worsened) by his service-connected PTSD.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the author of the September 2011 opinion is not available, the claims folders should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the AMC/RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

